FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For May 15, 2007 Commission File Number: 0-26424 SILVER STANDARD RESOURCES INC. (Translation of registrant's name into English) 999 West Hastings Street, #1180, Vancouver, British Columbia V6C 2W2 (Address of principal executive offices) 1. Interim Financial Report – March 31, 2007 2. News Release dated May 14, 2007 - Silver Standard Reports First Quarter 2007 Results 3. Form 51-102F3 – Material Change Report dated May 14, 2007 4. News Release dated May 14, 2007- Silver Standard and Esperanza Extend San Luis’ High-Grade To Depth 5. Form 51-102F3 – Material Change Report dated May 14, 2007 Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þForm 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note:Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note:Regulation S-T Rule 101(b)(7) onlypermits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes ¨No þ If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Silver Standard Resources Inc. Date: May 15, 2007 (Registrant) By: /s/ Linda J. Sue Linda J. Sue, Corporate Secretary
